Citation Nr: 0826190	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

In October 2006, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

The competent medical evidence of record fails to show that 
the veteran's current diagnosis of hepatitis C is related to 
his active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in April 2004, September 2004 and March 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein.  The letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the April 2004 and September 2004 
letters were sent to the veteran prior to the April 2005 
rating decision.  The VCAA notice with respect to the 
elements addressed in these letters was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  The veteran has had a meaningful opportunity to 
participate in the adjudication of his claim during the 
course of this appeal and has been provided ample opportunity 
to present evidence and argument in support of his claim 
since receipt of the March 2006 letter.  Moreover, as the 
veteran's claim is being denied for reasons explained below, 
the absence of preadjudicatory notice with respect to those 
elements is deemed moot as no disability rating or effective 
date will be assigned.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  Moreover, it has 
met its heightened obligation to assist a veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
available service treatment records are associated with the 
claims folder, as well as all relevant and available VA and 
non-VA treatment records.  For those records that appear to 
be missing, the Board has carefully reviewed the claims file 
and concludes that VA has fully discharged its duty to make 
further attempts to obtain such records for the reasons 
discussed below.  See 38 C.F.R. § 3.159(c) (2007).

The Board observes that the RO notified the veteran as to the 
unavailability of his service treatment records in the letter 
dated September 2004.  In attempting to retrieve the 
veteran's service personnel and medical records the RO 
learned that his records were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  In light of 
such response, the RO sent a September 2004 letter to the 
veteran informing him that his service treatment records were 
unavailable and that any further attempts to retrieve them 
would be futile.  The RO also asked the veteran to assist in 
reconstructing his service data by submitting additional 
information regarding treatment during service and, in the 
September 2004 letter, expressly notified him of alternative 
types of evidence, including witness statements, to support 
his claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a veteran's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony, to support her claim).  The Board is therefore 
satisfied that VA fulfilled its additional notification 
duties.  See 38 C.F.R. § 3.159(e) (2007).

The Board further recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran was not, 
however, afforded an examination because there is no 
competent evidence of record that the alleged in-service 
event occurred.  The only evidence indicating that the 
veteran 'suffered an event, injury or disease in service' is 
his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under § 
5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  Furthermore there is 
no competent medical evidence that links any in-service event 
to the current diagnosis of hepatitis C.  Therefore, no 
examination is needed.

In the April 2004 VCAA letter, the veteran was asked to 
complete a questionnaire concerning his risk factors for 
developing hepatitis C, but there is no indication in the C-
file that the veteran completed this questionnaire.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

In order to establish service connection for hepatitis C, the 
evidence must show that hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent 
evidence that there is a relationship between the current 
hepatitis C disability and an incident of the veteran's 
service.

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.

The veteran stated, at the Board video hearing that he 
received a blood transfusion at Fort Sills Medical Center in 
Ft. Sills, Oklahoma in the summer of 1956.  According to the 
veteran's September 2004 statement in support of the claim, 
the veteran had been doing field training in White Sands, New 
Mexico, and had to be transferred to Ft. Sills to be treated 
for high fever, high blood pressure, and kidney and liver 
infection.  It was while he was in the hospital that the 
veteran contends he received the alleged blood transfusion 
and he then contracted hepatitis C from this alleged blood 
transfusion.  

As stated above the service treatment records were 
unavailable for review.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The veteran does not contend that he had hepatitis in service 
nor has he identified any other known risk factors for 
hepatitis C related to service.  He testified, however, that 
he used cocaine "like cough syrup."

The Board notes that the first medical evidence of a 
hepatitis C diagnosis is by the Cleveland VAMC in October 
2003.  Previous private medical records from Grady Memorial 
Hospital in Atlanta, GA, dated from September 2002 to 
December 2003, contain medical history provided by the 
veteran that states that he is HCV positive and has been 
since 1992.  More recent medical records, from the Atlanta 
VAMC dating from April 2003 to January 2005 also diagnose the 
veteran with hepatitis C. There is, however, no mention in 
any of the medical records of how the veteran likely 
contracted hepatitis C. 

The Board also notes that there are medical records dating 
from 1988 to 1990 from Grady Memorial Hospital in Atlanta, GA 
that record a mitral valve replacement surgery and the 
recovery from said surgery.  There is no indication in those 
medical records that the veteran noted a blood transfusion 
while in service and there is no indication that the veteran 
had been diagnosed with HCV or hepatitis C at that time.  
There are notes, dated in September 1989, that the veteran 
signed a waiver prior to mitral valve replacement surgery 
regarding his refusal to accept a blood transfusion due to 
his religious beliefs as a Jehovah's Witness.

While in service, the veteran claims that he received a blood 
transfusion while in the hospital; there is, however, no 
objective evidence that corroborates either the hospital 
visit or the blood transfusion.  There are morning reports 
dated in August 1956 that state that the veteran was on 
ordinary leave for 31 days.  In an attempt to determine if 
those 31 days were related to a hospital stay, a surgeon 
general's report was obtained by the RO.  The surgeon 
general's office responded with a record stating that the 
veteran had been hospitalized in 1954 while in service for 
acute urethritis.  This did not correlate with the 31 day 
ordinary leave in 1956.  The veteran was given notice that 
his service treatment records had been destroyed and that he 
should provide additional evidence to corroborate his 
hospitalization while in service, however, the veteran failed 
to supply any additional information.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Regarding the veteran's statements, the Board acknowledges 
that he is competent to give evidence about his experiences; 
i.e., he is competent to report that he was hospitalized and 
that he received a blood transfusion.  See Charles v. 
Principi, 16 Vet. App. 370, 274 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the veteran is 
not competent to testify that he developed hepatitis C from 
the alleged blood transfusion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a medical professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification, and expertise 
to present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
hepatitis C.  Most of the medical evidence of record merely 
reports the veteran's assertions that he has HCV and 
hepatitis C.  While the Board acknowledges that the veteran's 
service treatment records are missing, there is no evidence 
to corroborate his claim that he received a blood transfusion 
while in service.  Further, the first post-service diagnosis 
of hepatitis C was in October 2003, 47 years after the 
veteran's separation from service.  No medical professional 
has ever opined that a disease or injury in service is the 
likely etiology of his hepatitis C and the veteran is not 
competent to opine regarding the etiology of his hepatitis C.  
See Espiritu, supra.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim of entitlement to 
service connection for hepatitis C must be denied.  See 
U.S.C.A. § 5107 (West 2002 & West Supp. 2008).
	(CONTINUED ON NEXT PAGE)

ORDER

Service Connection for hepatitis C is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


